El" Juez Asociado Sr. Wole,
emitió la opinión del tribunal.-
Esta es una acción sobre devolución de contribuciones pa-gadas bajo protesta establecida de acuerdó con la Ley No. 35, aprobada en marzo 9, 1911. La demandante es una cor-poración organizada con arreglo a las leyes del Estado de Nueva York. Según la demanda original y la complemen-taria el demandado entre otras cosas amillaró propiedad de *313la demandante tasándola en la suma de $1,015,530.55.. La de-mandante se opuso a dicha tasación; pero, sin embargo, pagó bajo protesta al referido Tesorero la suma de $12,186.37, por todo el año, basada en la anterior tasación.
Se alega además en la demanda y demanda complemen-taria que la suma de $1,015,530.55, tasada al demandante con-sistía enteramente en créditos, o sea, (a) anticipos, préstamos y cuenta corriente con The Fajardo Sugar Growers’ Association, ascendentes a $743,383.79; (b) cuenta corriente con The Fajardo Development Company, que es una compañía de fe-rrocariles, ascendente a $200,146.76, y (c) pagarés y docu-mentos a cobrar, ascendentes a $72,000. La demandante alegó que toda la suma expresada estaba exenta de dicha tasación por virtud del artículo 290 del Código Político de Puerto Rico, fundándose principalmente en la decisión de este tribunal en el caso de Union Central Life Insurance Company v. Gromer, 19 D. P. R., 900.
Aparece de la estipulación hecha por las partes que el Tesorero, para los fines de la tasación expresados en los ar-tículos 290, 317 y 320 del Código Político, tasó la propiedad de la demandante en la suma de $3,357,194. Estos artículos según han sido enmendados son los siguientes:
“Artículo 290.. — Que toda propiedad no exenta expresamente del pago de contribuciones será tasada como imponible. Para los efec-_ tos de la tasación de contribuciones la frase ‘propiedad real’ se considerará sinónima de ‘inmueble,’ según la definición hecha en los artículos 333, 334 y 335 del Código Civil; disponiéndose, sin embargo, que las maquinarias, vasijas, e instrumentos o implementos no adheridos al edificio o suelo no se considerarán como inmuebles. Los bienes muebles comprenderán dichas maquinarias, vasijas, ins-trumentos o implementos no adheridos al edificio o suelo, el ganado en pie, bien en poder del mismo dueño o de otra persona, o deposi-tado en alguna institución, los bonos, las acciones, certificados de créditos en sindicatos o sociedades no incorporadas, derechos de pri-vilegio, marcas de fábrica, franquicias, concesiones y todas las demás materias y cosas susceptibles de ser propiedad privada, no compren-didas en la significación'de la frase ‘propiedad real,’ pero no com-*314prenderán los créditos en cuentas corrientes, pagarés, ni otros cré-ditos personales.”
“Artículo 317. — La propiedad mueble de instituciones, corpora-ciones y compañías incorporadas con arreglo a las leyes de Puerto-Rico fuera de las instituciones bancarias con capital en acciones, deberá tasarse como perteneciendo a tales instituciones, corporacio-nes y compañías por el Tesorero de Puerto Rico, en la forma que-este artículo prevee. El valor efectivo actual del capital de las cita-das corporaciones, se fijará por el Tesorero de Puerto Rico de con-formidad con la declaración jurada de los presidentes, directores, n otros funcionarios al frente de tales corporaciones, como se requiere por el artículo 319, o basándolo en cualquier otro informe fidedigno-que el Tesorero tenga o adquiera, y el valor efectivo actual no será en ningún caso menos que el valor del capital y bonos, más el sobrante y ganancias no divididas de dichas instituciones, corporaciones y com-pañías ; ni será menor que el valor en el mercado de los bienes inmue-bles y muebles de dichas instituciones, corporaciones y compañías, incluyendo en los bienes muebles' todos los derechos, franquicias y concesiones. De la tasación obtenida en ’esta forma se deducirá el valor total de la propiedad inmueble de dichas corporaciones, que: resulte de la tasación verificada de acuerdo con las disposiciones del artículo 316; y el resto será considerado como que representa la pro piedad mueble de dichas corporaciones que ha de someterse a con-tribución.”
“Artículo 320. — La tasación de toda corporación, compañía anó-nima por acciones, y compañía limitada, que no haya sido incor-.porada en Puerto Rico, pero que se dedique a la transacción de nego-cios en la isla, fuera de los bancos e instituciones bancarias con capital en acciones, se hará en la forma que dispone este título para la-tasación de la propiedad de instituciones, corporaciones y compa-ñías incorporadas con arreglo a las leyes de Puerto Rico; disponién-dose, no obstante, que para determinar el valor real y efectivo, a la sazón, del capital de tales corporaciones, sólo se tendrá en cuenta y valuará aquella parte del capital que tengan ellas empleado en la transacción de negocios en Puerto Rico; pero la cantidad de dicho capital no será, en ningún caso, menor que el valor de la propiedad: inmueble y mueble ubicada en Puerto Rico perteneciente a tal cor-poración o compañía, incluyendo en la propiedad mueble todas las; franquicias o concesiones otorgadas a dicha corporación o compa-ñía con arreglo a las leyes de Puerto Rico. , Todas las obligaciones, impuestas a las instituciones, corporaciones y compañías, incorpora-das -con arreglo a las leyes de Puerto Rico, o señaladas a sus oficiales., *315respecto a llenar y devolver planillas, bajo declaración jurada o en otra forma, deberán igualmente comprender a las corporaciones, com-pañías anónimas por acciones y compañías limitadas que no hayan sido incorporadas en Puerto Rico, y a sus oficiales. Todas las accio-nes en el capital de bancos e instituciones bancarias, ya fueren O’ nó de emisión, organizados por autoridad de los Estados Unidos, o de cualquier Estado de la Unión, o de Puerto Rico, o de otro modo, situados y dedicados a negocios en Puerto Rico, serán tasadas para el reparto de contribuciones por el Tesorero de Puerto Rico a nom-bre de los dueños de las mismas en los distritos municipales en que los bancos estén situados, y en ninguna otra parte. Al efectuarse el reparto de todas las contribuciones insulares, y municipales que se hubieren impuesto o que en adelante se impusieren de acuerdo con la ley, en dicho municipio, .ya fueren los dueños residentes o nó del mismo, todas las citadas acciones serán tasadas en su justo- valor en plaza, el día quince de enero, deducida la parte proporcional del valor de los bienes inmuebles pertenecientes al banco, y las personas o corporaciones que aparecieren en los libros del banco como dueños de acciones al cerrarse las operaciones en la víspera del día quince de enero de cada año, serán considerados como tales dueños para los efectos de este artículo. Cada uno de dichos bancos pagará al Teso-rero de Puerto Rico, en la época del año en que vencen las demás contribuciones repartidas en el municipio, el importe de la contribu-ción impuesta sobre sus acciones en tal año. Si dicha contribución no fuere satisfecha responderá el banco de la misma, y esa contri-bución más las penas prescritas en el artículo 330 de este título, podrá el Tesorero de Puerto Rico hacerlas efectivas, de igual modo que en los casos de contribuciones atrasadas. Las acciones de diciios bancos estarán sujetas a la contribución pagada sobre ellas por el banco, o por los oficiales del mismo, los cuales tendrán un derecho de reten-ción sobre todas las acciones de dicho banco y sobre todos los dere-chos y pertenencias de los accionistas en la propiedad común, para el pago de dichas contribuciones. El cajero de cada uno de dichos bancos preparará y entregará al Tesorero de Puerto Rico, a más tar-dar el quince de enero de cada año, un estado demostrativo, certifi-cado bajo juramento por el mismo cajero, en que conste el nombre de cada accionista, su residencia y número de acciones que le perte-necían al cerrarse las operaciones en la víspera del día quince de enero, según los libros del banco. Todas las obligaciones impuestas a instituciones, corporaciones y compañías, fuera de los bancos incor-porados con arreglo a las leyes de Puerto Rico, o a sus oficiales, en cuanto a llenar y devolver planillas, presentar estados bajo .jura-*316mentó o en otra forma, serán aplicables igualmente a los bancos des-critos en este artículo y a los oficiales de los mismos.”
Alega o admite el Tesorero al liacer su tasación original, sea como fuere el caso, que solamente tuvo en cuenta la pro-piedad material de la Fajardo Sugar Company, la cual se compone de terreno, edificios de maquinaria, mejoras, hipo-tecas, arrendamientos, puentes, efectivo y otras cosas inclu-yendo los créditos alegados objeto de este pleito. No estando conforme la demandante con la tasación hecha originalmente por el Tesorero, apeló para ante la Junta de Revisión e Iguala-miento siendo los fundamentos de la apelación que la valo-ración hecha sobre la maquinaria había sido aumentada por el Tesorero en la suma de $427,627, sin tomar en considera-ción su valor actual, y que el Tesorero de igual modo había tasado los anticipos, préstamos y otros créditos en la suma de $1,500,785, habiendo tasado también las acciones de capital no situadas en Puerto Rico en la suma de $586,500.
La Junta de Revisión e Igualamiento valoró en conjunto la propiedad de la Fajardo Sugar Company en la suma de $3,000,000. La forma en que precisamente dicha junta llegó a la referida suma de $3,000,000, no aparece claro en abso-luto de los autos, lO' que ha sido así admitido por el Tesorero. Alega el apelante y funda su principal argumento en la ale-gación de que la Junta de Revisión e Igualamiento tasó la pro-piedad con arreglo al capital en acciones, descontando el im-porte del capital empleado en negocios fuera ele Puerto Rico. Sostiene que para este fin fué' tomado el capital en acciones de la compañía por un valor de $2,569,818 los bonos en' $400,000, las'ganancias a repartir en $587,101, y el superávit y fondo de seguro calculado en 50,000, formando un total de $3,606,919, de cuya suma dedujo la junta la cantidad de $606,919, como capital empleado en otras partes, quedando en números redondos para ser tasada, la suma de $3,000,000.'
La compañía en su apelación solicitó una rebaja de los $427,627 en que se aumentó la maquinaria y en la cantidad de $1,500,785 de los créditos. La junta rebajó $357,194 de la *317suma calculada por el Tesorero. Ahora pide la compañía que la contribución impuesta sobre los .$1,015,530.55 por cada semestre le sea devuelta. La suma de $1,015,530.55 es una reclamación de menos de la diferencia que resulta entre el $1,500,785, que fué reclamada originalmente por créditos y la rebaja de $357,194,. hecha por el Tesorero.
De uno de los comprobantes (exhibits) certificados por el Tesorero, o sea el “Exhibit X para acompañar a F,” apa-rece que la Junta de Revisión e Igualamiento trató de hacer la tasación tomando por base el valor del capital en acciones, etc., y no sobre el valor real de la propiedad material.
Sin embargo, en otro documento certificado por el Tesorero consta simplemente que la junta rebajó-la valoración hecha por el Tesorero de $3,357,194, a la suma total de $3,000,000.
Resolveremos primeramente una cuestión de procedi-miento promovida por el apelante y luego consideraremos las facultades de la junta y lo que debe considerarse que ella hizo.
Alega el apelante en su alegato que hubo una discrepan-cia entre la demanda y la prueba. Expresa que la demanda se refiere a la tasación hecha por el Tesorero de Puerto Rico cuando en realidad de verdad la tasación la hizo finalmente la Junta de Revisión e Igualamiento. Opinamos que la acción de la junta es necesariamente la acción del Tesorero, primero, fundándonos en la Ley Orgánica según la cual el Tesorero es la persona designada para cobrar sumas de dinero en Puerto Rico; segundo, por haber adoptado el Tesorero 'los •informes de la Junta de Revisión e Igualamiento procediendo a verificar el cobro por virtud de dicha tasación, y tercero, por razón de la ley que regula la acción de la junta la que ordena al Tesorero que corrija los libros de tasaciones para ajustarlos a la resolución dé la junta la cual entregará todos los documentos y libros al Tesorero quien tendrá el deber de proporcionar un libro en el que hará constar las decisiones de la junta. Artículos 309, 310, 311 y 313 del Código Polí-tico. El Tesorero es además miembro de oficio de esta junta. *318Existe también cierta analogía entre la acción de esta Jnnta de Revisión y la de nna corte de revisión. La acción que en definitiva adopta la corte de revisión viene a ser la senten-cia de la corte inferior; la acción final de la Jnnta de Revi-sión e Igualamiento es también la acción del Tesorero. Cree-mos, además, que el Tesorero prescindió de-esta cuestión de-bido a la teoría de la corte sentenciadora donde esta cuestión particular referente a la discrepancia jamás fué promovida debido a la aceptación de las alegaciones y a la estipulación y proceder general de las partes en' la corte inferior. Es evidente que tanto las partes como el juez de la corte inferior estaban considerando o creyeron que se encontraban considerando Ja cuestión relativa a si Rabian sido tasados indebidamente estos supuestos créditos.
La tasación beclia originalmente por el Tesorero fué sobre la propiedad material de la demandante. Es verdad, como alega el apelante, que en el certificado original de la deman-dante se dice que su capital en acciones ascendía a $3,000,000, pero en ese certificado no se calculaba en forma alguna el valor de ese capital en acciones, ni bizo ninguna petición el Tesorero o algún otro funcionario de que dicho capital en acciones debía ser calculado. La Junta de Revisión e Iguala-miento sin dato aparente alguno fijó el valor de este capital en acciones en la suma de $2,569,818. Cómo llegaron ellos a esta suma es un misterio para todas las partes en este pleito. El apelante sostiene que se llegó a esa suma sin tomar en consideración la forma en que está empleado en Puerto Rico el capital de la compañía. Creemos firmemente que la' Junta de Revisión e Igualamiento formó su idea del capital en acciones tomando realmente en consideración el valor que en realidad tenía la propiedad material de la compañía en Puerto Rico, consideración que se fundó en parte en la idea del capital en acciones de la compañía ascendente a $3,000,000. Ella no tenía ningún otro dato ante sí que no fuera el valor ' de dicha propiedad material en Puerto Rico, pues la tasación que bizo el Tesorero contra la cual se interpuso la alzada *319y en la que había fundado la junta su decisión, solamente contenía el valor de la propiedad material, y tomando por basa la valoración becba por el Tesorero fué que las partes hicieron sus alegaciones ante la' junta. Además, convenimos con la compañía apelada en su contención de que aun cuando ésta es una tasación basada en el valor del capital en accio-nes de la propiedad en Puerto Pico, como el valor de dicha propiedad" debe estar compuesto necesariamente del valor de la propiedad material o franquicias de la corporación y puesto que la junta no hizo la debida concesión por la pro-piedad que se alegó que estaba exenta, que si dicha propie-dad realmente está exenta, entonces la compañía tiene dere-cho a que se rebaje la tasación en la suma de los créditos que alega fueron incluidos indebidamente en la tasación original del Tesorero y que no fueron considerados al parecer por la Junta de Revisión e Igualamiento. Creemos que exis-*ten bastantes constancias en los autos que indican que la acción de la junta fué meramente hacer un descuento en la cantidad fijada originalmente, por el Tesorero. Estas con-sideraciones de este párrafo están sostenidas por el artículo 320 del Código Político citado anteriormente al expresar éste que solamente será tasada aquella parte del capital de una corporación extranjera empleado en la transacción cié nego-cios en Puerto Rico.
A pesar del caso de Union Central Life Insurance Co. v. Gromer, arriba citado, el apelante insiste en que los créditos no están exentos por la ley. Alega que el Fiscal General de Puerto Rico, Sr. Brown, como también este tribunal ai .adoptar su opinión, estuvieron equivocados. El argumento es que el artículo 290 meramente expresa que los créditos estarán exentos de ser clasificados bajo el título de bienes muebles, pero que pueden, sin embargó, ser tasados los cré-ditos, puesto que el artículo 290 dispone que sea tasada tocia la propiedad. El apelante llama la atención hacia el hecho de que en la ley de 1902 también se disponía que serían tasa-dos los créditos y que la única revisión hecha en la ley de *3201904 fue para excluirlos de su clasificación como bienes mue-bles.
Es muy general y conveniente la división de la propiedad en inmueble y mueble. A veces los créditos o derechos de acción no eran considerados como comprendidos en la propiedad mueble y la ejecución o procedimiento judicial seguido contra la propiedad mueble no comprendía a los cré-ditos. El mero hecho de que la legislatura indique la inten-ción de tasar toda la propiedad no hace que toda forma o mutación de propiedad esté sujeta a tasación y con frecuen-cia no se consideran como propiedad algunas cosas o derecho que representan valor hasta que no sean declarados así por la Legislatura. Talley, County Treasurer, v. Brown, 125 N. W., 248; State of Washington, ex rel J. G. Wolfe v. Parmenter, 19 L. R. A. (N. S.), 707, donde se cita el caso de People v. Hibernia Sav. & L. Soc., 51 Cal., 243, en el que se resolvió que los créditos no eran necesariamente propiedad' de acuerdo con el precepto constitucional que exige que sea tasada toda la propiedad. Yéase también él caso de Oleas on v. Them, sentencia del Tribunal Supremo de los Estados Uni-dos de fecha febrero 23, 1915. Sin embargo, generalmente la propiedad mueble comprende los créditos, y así ha sido declarado por las cortes; y al excluir específicamente el ar-tículo 290 a dichos créditos debemos tener por cierto que la intención de la Legislatura fué la expresada por ella. La Legislatura teniendo presente que toda la propiedad material es tasada puede que haya querido evitar una tasación sobre los derechos a la propiedad con el fin de impedir la doble tasación que tan frecuentemente recae sobre el mismo comodatario en vez de sobre la persona que tiene el crédito. El caso de la Union Central Life Insurance Company v. Gromer, jamás ha sido revocado y no se funda únicamente en la opinión del Fiscal General, sino en una consideración dete-nida del estatuto. Siguiendo estos mismos razonamientos el apelante insiste en el hecho de que las exenciones deben ser interpretadas estrictamente si bien los casos en que se esta-*321blece este principio son más generalmente casos de privile-gios, como por ejemplo, de ciertos individuos, corporaciones,, juntas o instituciones de caridad, o propiedad de personas que ha quedado exceptuada. Wicksbury, etc., R. R. Co. v. Dennis, 116 U. S., 665; Providence Bank v. Billings, 4 Pet., 514; 37 Cyc., 908 et seq.
Hablando estrictamente, la exclusión en este caso, es una excepción u omisión a que pueda hacerse la tasación según la diferencia indicada en el caso de Eidman v. Martínez, 184 U. S., 583.
“Es una regla antigua y familiar de las cortes inglesas aplicable, a toda clase de contribuciones particularmente a las contribuciones especiales, que el soberano está en la obligación de expresar su inten-ción de fijar una contribución, en lenguaje claro e inequívoco, y que deberá darse una interpretación liberal a las palabras que establer cen la excepción, las cuales limitan la aplicación del deber, Warrington v. Furbor, 8 East, 242, 247; Williams v. Sangar, 10 East, 66, 69; Denn v. Diamond, 4 B. & C., 243, 245; Tomkins v. Ashby, 6 B. & C., 541; Doe v. Snaith, 8 Bing., 146, 152; Wroughton v. Turtle, 11 M. & W., 561, 567; Gurr v. Scudds, 11 Exchq., 190, aunque las palabras relativas a exenciones de las leyes generales que fijan contri-buciones puedan ser diferentes. Cooley sobre Tasación, 146; In Matter of Enston, 113 N. Y., 174, 177.”
Véase también el caso de Hall Co. v. Commonwealth, 215 Mass., 326, y el de Hale v. County Commissioners, 137 Mass., 111, y a Brown’s Legal Maxims, página 4.
Pero ya que se considere la exclusión de los créditos con-tenida en el artículo 290 como una exención o excepción a la tasación, la intención de la Legislatura, según aparece de. dicho artículo, no da lugar a equivocación alguna. La inten-ción de hacer dicha exclusión se manifiesta además en los cambios hechos en el año 1904 en otras partes del Código Político. En los artículos 317 y 319 del referido código que exigen que las corporaciones deberán presentar una relación de sus bienes muebles fué incluida la palabra lícré'áits”' en 1902 y omitida en 1904, fecha en que fué enmendado' dicho, articuló 290. Y el mismo ártícúlo 290 expresa'qúe para’los *322fines de la tasación la propiedad inmueble comprenderá cier-tas cosas y la mueble otras (excluyendo los créditos) indi-cando así una completa división de la propiedad que lia de ser tasada.
El apelante formula además otra alegación en este caso. Alega que estas supuestas exenciones en realidad no eran cré-ditos sino otra cierta clase de propiedad. El fundamento de alegación es el de que estos adelantos o préstamos a las com-pañías azucareras, ferrocarriles y cultivadores de cañas eran •en su totalidad sumas de dinero empleadas en el negocio de la Fajardo Sugar Company, la que según su misma admisión se dedica al negocio del cultivo de caña. No aparece de las alegaciones o de la prueba cuál sea la verdadera naturaleza •de estos supuestos créditos. Se fia admitido que son prés-tamos o adelantos pero no están garantizados ni consta específicamente la naturaleza de los contratos celebrados entre la Fajardo Sugar Company y' los diferentes deudores. Si estos alegados créditos eran meramente adelantos fiecfios por la corporación, o en otras palabras, propiedad o dinero que fiabía salido de la custodia de la Fajardo Sugar Company, entonces muy bien podría discutirse si tales préstamos o adelantos son propiedades en poder de la corporación. Por tanto, lo que la corporación posee es un derecfio a algo futuro, ya sea esto la entrega del azúcar o derecfio a una indemni-zación en caso de que no se verifique dicfia entrega.
La intención, pues, por parte de la Legislatura de tasar estos adelantos o préstamos no fia sido expresada de modo alguno en el estatuto. Hemos visto en el caso de Eidmcm v. Martínez y las demás autoridades que fian sido citadas, que la Legislatura debe indicar claramente la intención de fijar una contribución. Si pareciera poco científico indicar que estos adelantos por virtud de los cuales las personas están en la obligación de entregar efectos o dinero a la corporación no son tasados, entonces es evidente que la medida de ese deber o los daños y perjuicios constituye un derecfio debidamente clasificado por la compañía en su certificado como crédito. *323Cualquier otra interpretación que no sea la de que estos prés-tamos o adelantos son créditos, daría derecho a la compañía a que pudiera alegar en el fntn.ro que ellos negociaban o nó con propiedad que podía ser tasada, sino con derechos que en lo sucesivo podrían surgir y que la fecha adecuada para tasar estas cosas sería al convertirse ellas en propiedad en poder de la corporación debido a la entrega de-las cosas men-cionadas en los supuestos contratos. Si se considerara pro-cedente la Legislatura tendrá una base sencilla para que pue-, dan ser tasados estos créditos. En verdad que el artículo 290 ha estado en vigor desde el año 1904 y el hecho de que la Legislatura no haya tratado de modificarlo para hacer específica la tasación de los créditos milita en contra de la teoría sustentada por el apelante.
Hemos tenido alguna duda con respecto a si la deman-dante debe recobrar toda la suma reclamada puesto que se hizo otra rebaja en cierta propiedad material en las contribu-ciones por tasación fijadas por la Junta de Revisión e Iguala-miento. Sin embargo, como la rebaja que se pidió fuera hecha era mucho mayor que la que hizo finalmente la junta, y como ésta evidentemente no tuvo en cuenta la reclamación relativa a los créditos alegados y como la cuestión entre las partes era según los autos la devolución de estos créditos vel non, opinamos que debe. confirmarse enteramente la sentencia.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres Asociados Aldrey y Hutchison.
El Juez Presidente Sr. Hernández no formó parte dei tribunal en la vista de este caso.
El Juez Asociado Sr. del Toro disintió.